          Case 4:20-cv-00781-JM Document 6 Filed 10/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JUSTIN BURNS                                                              PETITIONER
ADC #146885

VS.                            4:20-CV-00781-JM-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                         RESPONDENT

                                       JUDGMENT

       Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED that

this habeas action is DISMISSED, without prejudice.

       DATED this 5th day of October, 2020.



                                                 ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
